IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DAVID SCHULTZ, )
)
Plaintiff, ) Civil Action No. 16-1433
) Magistrate Judge l\/laureen P. Kelly
V- )
) Re: ECF No. 39
MEGAN J. BRENNAN, United States )
Postmaster General, )
)
Defendant.
OPINION AND ORDER

 

KELLY, Magistrate Judge

Plaintiff David Schultz (“Plaintiff’) initiated this action against his employer, Defendant
l\/Iegan J. Brennan, in her capacity as United States Postmaster General (“USPS” or
“Defendant”), alleging that he Was subject to discrimination and retaliation in violation of the
Rehabilitation Act of 1973, 29 U.S.C. § 70l, el seq., (the “Rehabilitation Act”) as a result of
Defendant’s failure to reasonably accommodate his tinnitus during the period September 2015
through July 2017.

Presently before the Court is the USPS’s Motion for Summary Judgrnent, ECF No. 39,
contending that as a matter of law, Plaintiff has not established a prima facie case that his
employer failed to reasonably accommodate his disability, nor facts to infer that he Was retaliated
against in any Way. For the reasons that follow, the Motion for Summary Judgment Will be

granted 1

 

l In accordance With the provisions of 28 U.S,C. § 636(0)(1), the parties voluntarily consented to having a United
States Magistrate Judge conduct proceedings in this case, including the entry of a final judgmentl ECF No. ll.

I. FACTUAL AND PROCEDURAL BACKGROUND

Plaintiff David Schultz has been employed by the USPS as a mail clerk for over thirty
years, With the vast majority of that time assigned to the post office in Butler, Pennsylvania.
ECF No. 47-1 at 2. Plaintiff suffers from tinnitus and high blood pressure, Which can cause
migraine headaches

As a mail clerl<, Plaintiff sorts mail for distribution and Works at a Windovv counter. l_cL at
2~3. Until July 2017, Plaintiff typically sorted mail between 4:00 a.m. and 9:00 a.m. each
morning, and Was joined by individual mail carriers beginning at approximately 7:45 a.m.
Plaintiff alleges that beginning in 2015, mail carriers vvould “blast” music, playing radios, and
this Would irritate him. l_d_. at 3, 16, 20. Loud music Would cause Plaintiff s blood pressure to
rise, and increase ringing in his ears. The ringing vvould cause headaches or migraines, forcing
Plaintiff to miss 12-14 days of Worl< over the period from November 2015 through July 2017.
id 4-5. Plaintiff treats his headaches With over-the~counter Excedrine Migraine or Advil. § at
17.

The Butler Post Office mail sorting floor has been equipped With a centrally located radio
With speakers for at least thirty years. 1§1_. at 20-21. While various employees disagreed over the
type of music to be played, a compromise Was Worl<ed out and in place for approximately six
years, and music stations Would be rotated by day. § at 37. Plaintiff Was c‘mostly” able to Work
under these conditions and did not lodge any complaints id Beginning in 2015, however,
certain mail carriers Would turn the radio on to a rock station With “headbanging music” and
vvould not agree to turn down the volume or change the station to “milder music.” In September

2015, Plaintiff complained to John Jackson, a supervisor, and stated that he “needed reasonable

accommodations [because] 1 cannot be listening to the loud and irritating music.” E._ at 22.
Plaintiff states that although l\/lr. Jackson agreed to resolve the situation, “nothing ever
happened.” Ll_. at 23. On October 22, 2015, Plaintiff again asked for “an accommodation” to
turn down the radio and to change the station from “hard rock.” A district manager however,
told him to wear earplugs or to use ear muffs over his hearing aids. li 23-25. Plaintiff states he
was told he could not change the radio station on his own, and that if he needed an
accommodation, he would need to “go to the accommodations committee.” E., at 28. After this
“confrontation,” Plaintiff spoke with the facility postmaster on October 25, 2015, and Submitted
a formal request for accommodation along with medical documentation of his tinnitus and need
for quieter working conditions l_d. at 28-29; 42-2. As a result, on October 30, 2015, the Butler
Postmaster ordered that the central radio volume be lowered or turned off while Plaintiff was on
the sorting tloor, and permitted Plaintiff to increase the volume of his personal mail sorting
equipment (“PASS machine”). ECF No. 42-3.

When this solution proved inadequate to Plaintiff due to mail carrier noncompliance,
Plaintiff lodged a second written complaint in January 2016. in response, on January 22, 2016,
the Postmaster ordered that the facility radio be removed and directed employees to use earbuds
when listening to music on personal devices. ECF No. 47-1 at 30, 36, ECF No. 42-4. This
resolved the situation for a few months, until one of the carriers brought a radio work. Other
carriers followed suit, and each carrier listened to music on his or her own radio or cell phone.
ECF No. 47-1 at 35. These personal radios interfered with Plaintiff s ability to hear directions on
his PASS machine and led him to verbally complain to various supervising personnel While the

volume of each radio or cell phone was not necessarily troublesome, Plaintiff found the noise

disrupted his ability to hear well. id at 37. Through legal counsel, Plaintiff submitted a second
formal request for accommodation on July 18, 2017, indicating that since March 2016, radio
noise had continued to occur while Plaintiff was present sorting mail. Plaintiff requested that all
radios be banned from the Work floor. ECF No. 42-7 at 2. Thereafter, Plaintiff s schedule was
configured so that Plaintiff was assigned to a window counter on a different floor during the 2.5
hours each morning that mail carriers are present on the mail distribution floor. In addition, all
audible music was banned on the workroom floor as of October 31, 2017, whenever Plaintiff was
present. ECF Nos. 42-10, 45 at 8-10.

Plaintiff indicates that despite the prohibition against audible music after January 2016,
no mail carrier Was disciplined for violating the accommodation rule, and sporadic violations
continued for 18 months until his schedule was revised. While there is conflicting evidence that
at least one supervisor told Plaintiff he would “take care” of the violations but failed to do so,
other supervisory personnel addressed the issue when raised by Plaintiff, and instructed
disobedient employees to use ear buds or turn off their devices ECF No. 47-7. ln addition,
Plaintiff was informed that in the event additional steps were necessary, he was to contact the
accommodations committee, but did so only iii January 2016 and again in July 2017, and each of
these requests were followed by affirmative accommodation steps to resolve his complaints
ECF Nos. 42~3, 42-10.

Plaintiff commenced this action on September 16, 2016, with the filing of a Complaint
alleging claims for the failure to accommodate his disability and retaliation in the form of

reduced overtime hours With the completion of discovery and upon the filing of Defendant’s

l\/lotion for Summary Judgment, Plaintiff has abandoned his retaliation claim, leaving only his
failure to accommodate discrimination claim for resolution ECF No. 44 at 18.
II. STANDARD OF REVIEW

Summary judgment may only be granted “if the movant shows that there is no genuine
dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.
Civ. P. 56(c). Pursuant to Rule 56, the Court must enter summary judgment against the party “who
fails to make a showing sufficient to establish the existence of an element essential to that party's
case, and on which that party will bear the burden of proof at trial.” elotex Co . v. Catrett, 477
U.S. 317, 322 (1986). A motion for summary judgment will only be denied When there is a genuine
issue of material fact, i.e., if the evidence is such that a reasonable jury could return a verdict for
the non-moving party. McGreevy v. Stroup, 413 F.3d 359, 363 (3d Cir. 2005). The mere existence
of some disputed facts is insufficient to defeat a motion for summary judgment Anderson v.
Liberty Lobby, 477 U.S. 242, 247-48 (1986).

in determining whether the dispute is genuine, the court’s function is not to weigh the
evidence, to determine the truth of the matter, or to evaluate credibility. The court is only to
determine whether the evidence of record is such that a reasonable jury could return a verdict for
the non-moving party. McGreevy, 413 F.3d at 363; Simpson v. Kay Jewelers, 142 F.3d 639, 643
n.3 (3d Cir. 1998) (citing Fuentes v. Perskie, 32 F.3d 759, 762 n.1 (3d Cir. 1994)). ln evaluating
the evidence, the court must interpret the facts in the light most favorable to the non-moving paity,
and draw all reasonable inferences in its favor. Watson v. Abington Twp., 478 F.3d 144, 147 (3d
Cir. 2007). As to materiality, the relevant substantive law identifies which facts are material

Anderson, 477 U.S. at 248. “Only disputes over facts that might affect the outcome of the suit

under the governing law will properly preclude the entry of summary judgmeiit.” 1_d_. “Factual
disputes that are irrelevant or unnecessary will not be counted.” LCL Further, inferences based upon
speculation or conjecture do not create a material factual dispute sufficient to defeat a motion for
summary judgment Robertson v. Allied Signal, lnc., 914 F.2d 360, 382 n.12 (3d Cir. 1990).

III. DISCUSSI()N

The Rehabilitation Act provides that:

No otherwise qualified individual with a disability in the United States, as defined

in section 705(20) of this title, shall, solely by reason of her or his disability, be

excluded from the participation in, be denied the benefits of, or be subjected to

discrimination under any program or activity conducted by any Executive

agency or by the United States Postal Service.

29 U.S.C. § 794(a)', Shiring v. Runyon, 90 F.3d 827, 830~31 (3d Cir. 1996) (“The Rehabilitation
Act of 1973, 29 U.S.C. § 701 eli seq., is applicable only to federal employers and employers who
receive federal fundiiig.... The Rehabilitation Act forbids employers from discriminating against
persons with disabilities in matters of hiring, placement, or advancement.”).

“To make cut a prima facie case of discrimination under the Rehabilitation Act, the
employee bears the burden of demonstrating (1) that he or she has a disability, (2) that he or she
is otherwise qualified to perform the essential functions of the job, with or without reasonable
accommodations by the employer; and (3) that he or she was nonetheless terminated” or
“suffered an otherwise adverse employment decision as a result of discrimination.” Donahue v.
Consolidated Rail Coip., 224 F.3d 226, 229 (3d Cir. 2000) (quoting Shiring v. Runyon, 90 F.3d

at 831); Khourv v. Secretarv United States Armv, 677 F. App’x. 735, 737 (3d Cir. 2017) (citing

Williams v. Phila. Hous. Auth. Police Dep’t, 380 F.3d 751, 761 (3d Cir. 2004), cert denied sub

nom Khoury v. Speer, 138 S. Ct. 332, 199 L. Ed. 2d 213 (2017)).2 Discrimination or an adverse
employment decision under the Rehabilitation Act includes the failure to make reasonable
accommodations for a plaintiffs disabilities I_(M, 677 F. App’x. at 737.

To prove a failure to accommodate, Plaintiff must show (1) his employer knew about his
disability; (2) he requested accommodations for his disability; (3) his employer failed to make a
good faith effort in seeking accommodations; and (4) Plaintiff could have been reasonably
accommodated but for Defendant’s lack of good faith. Hair v. Favette Countv of Pennsylvania,

265 F. Supp. 3d 544, 559 (W.D. Pa. 2017) (citing Evans v, Cemics lnc., 2016 WL 43 82751, at

 

* 10 (W.D. Pa. Aug. 16, 2016), and Tavlor v. Phoenixville Sch. Dist., 184 F.3d 296, 319-20 (3d
Cir. 1999)). l-lowever, a plaintiff cannot insist on an optimal or preferred accommodation
L{My, 677 F. App’x at 737. He “‘cannot make [the] employer provide a specific
accommodation if another reasonable accommodation is instead provided.”’ Solomon v. School
Dist. of Philadelphia, 532 F. App’x 154, 158 (3d Cir. 2013) (quoting Harikins v. The Gap, lnc.,
84 F.3d 797, 800-01 (6th Cir. 1996)). _See~ also l\/loore v. CVS Rx Services, Inc., 142 F. Supp. 3d
321, 341 (l\/[.D. Pa. 2015).

ln this instance, Plaintiff’ s disability is not disputed, nor is the fact that he requested
accommodations for his disability, Rather, Plaintiff insists that despite the various and escalating
efforts made by USPS supervising personnel to eliminate audible music during Plaintiff s shift,

including his reassignment to a service window away from the sorting floor, USPS failed to

 

 

2 As noted in Khoury, 677 F. App’x at 737, “[t]hough the framework set forth in Willianis peitains to a claim
brought under the Americans with Disabilities Act, the ‘substantive standards for determining liability are the saine’
under both the Arnericans with Disabilities Act and the Rehabilitation Act. Antol v. Perry, 82 F.3d 1291, 1299 (3d
Cir. 1996) (internal quotation marks oinitted).”

reasonably accommodate his disability because it failed to discipline non-compliant personnel
who circumvented instructions to use ear-buds when playing music, and thereby required
Plaintiff to make additional complaints and requests for accommodation ECF No. 44 at 9-16.
USPS states that its continuing efforts satisfy its duty to reasonably accommodate Plaintiff as a
matter of law. The Court agrees

An employer demonstrates good faith to identify reasonable accommodations in various
ways, including meeting with the employee, requesting information about the employee’s
condition and limitations asking what the employee wants, showing signs of having considered
the employee’s request, and offering and discussing available alternatives When the request is too
burdensome Sessoms v. Trustees of Universitv of Pennsylvania, 739 F. App’x 84, 87 (3d Cir.

2018) (citing Tavlor v. Phoenixville Sch. Dist., 184 F.3d at 319-20). While a request for

 

accommodations does not need to be specific or contain magic words, the employer must be
aware of the employee’s disability, and an employee must show that his employer is aware that
various accommodations offered are not satisfactory to give rise to an obligation on the part of
the employer to explore additional reasonable accommodations l\/chlone v. Philadelphia Gas
LQLS_, 773 F. App’x 606, 610-11 (3d Cir. 2018) (citing lam, 184 F.3d at 313).

In this instance, the undisputed evidence establishes that Plaintiff first documented his
disability through a letter dated October 28, 2015. ECF No. 47-6. Medical records indicate that
loud sounds are “most likely aggravating his tinnitus. 1f the Employer is unwilling to turn down
the music levels in his work area, then a doctor’s order stating ‘due to loud noises which may

aggravate the veteran’s tinnitus, he will need to be relocated to air area with minimal noise

levels.”’ ECF No. 47-3. Plaintiff’s evidence does not establish a need to work in silence, but
only that the volume of music in Plaintiff s work area be “turned down.”

lt is further undisputed that upon receipt of Plaintiffs request and medical
documentation a meeting was scheduled to discern his individual needs, and all floor employees
Were instructed to turn off the central radio whenever Plaintiff was on the floor. ECF No. 47-1 at
28-30. Plaintiff s testimony establishes that by January 2016, this proved ineffective because co-
employees failed to abide by USPS instructions When Plaintiff lodged a complaint, the central
radio was removed id at 30 - 31. Plaintiff concedes that this satisfactorily improved the
situation for a few months until mail carriers began bringing in personal radios and devices
Plaintiff complained to supervisory staff who instructed mail carriers to lower the volume on
personal devices ECF No. 47-7 at 8-12. By July 2017, this proved ineffective, and Plaintiff
notified the accommodations committee of his request that all radios be banned. ECF Nos. 47-8,
47-9. USPS complied, and radios were banned on the work floor whenever Plaintiff was present.
ln addition, Plaintiff s work day was configured so that he was no longer present on the work
floor while mail carriers were in the building

Despite short periods of employee noncompliance, construing all of the evidence in the
light most favorable to Plairitiff, the record unequivocally establishes that once made aware of
Plaintiff’s need for additional accommodations the USPS consistently engaged with Plaintiff in
interactive dialogue to identify and implement appropriate additional steps to accommodate his
tinnitus. Against overwhelming evidence of engagement in an interactive process, no
reasonable juror could find that USPS failed to reasonably accommodate Plaintiffs disability, or

that the USPS violated the Rehabilitation Act by discriminating against Plaintiff because of his

disability, l_<_hM, 677 F. App’x at 737; l\/chlone v. Philadelphia Gas Works, 733 F. App’x at
611. ln the absence of any genuine issue of material fact, summary judgment will be entered in
favor of Defendant
IV. CONCLUSION

For the foregoing reasons, Defendant’s l\/lotion for Summary Judgment is properly
granted. Accordingly, the following Order is entered:

ORDER

AND NOW, this 26th day of November, 2018, upon consideration of the Motion for
Summary Judgment filed on behalf of Defendant Megan .l. Brennan, United States Postmaster
General, ECF No. 39, and the briefs and exhibits filed in support and in opposition thereto, and
for the reasons set forth in the accompanying Opinion,

lT lS HEREBY ORDERED that the l\/lotion for Summary Judgment is GRANTED, and
judgement shall be entered in favor of Defendant l\/legan J. Brennan, United States Postmaster
General, and against Plaintiff David Schultz.

lT lS FURTHER ORDERED that, pursuant to Rule 4(a)(1) of the Federal Rules of
Appellate Procedure, if the Plaintiff wishes to appeal from this Order he or she must do so within
thirty (30) days by filing a notice of appeal as provided in Rule 3, Fed. R. App. P., With the Clerk
of Court, United States District Court, 700 Grant Street, Room 3110, Pittsburgh, PA 15219.

winnian P. TCELLY
UNirED srArEs MAGisrRATE JUDGE

cc: All counsel of record by Notice of Electronic Filing

10

